Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 11, 2022.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00269-CV



  IN RE TOM WRIGHT CONSTRUCTION, LLC D/B/A BUILT WRIGHT
           CONSTRUCTION AND TOM WRIGHT, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                          506th Judicial District Court
                              Waller County, Texas
                       Trial Court Cause No. 17-02-24157

                         MEMORANDUM OPINION

      On May 14, 2021, relator Tom Wright Construction, LLC d/b/a Built Wright
Construction (“Built Wright”) filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. Tom Wright,
Individually, joined in the petition on May 24, 2021. In the petition, relators asks
this court to compel the Honorable Gary W. Chaney, presiding judge of the 506th
Judicial District Court of Waller County, to set aside his May 5, 2021 order
compelling discovery of certain financial information.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. We also lift our May
25, 2021 stay.


                                       PER CURIAM

Panel consists of Justices Bourliot, Poissant, and Wilson.




                                         2